Maxwell, J.
The contract set up in the bill is sufficiently definite, and appears to be substantially proved as alleged.
In respect to the point made that there is a decree against Fernando A. Robinson when he is no party to the bill, this is an error that might have been corrected in the court below -on motion, and may now be corrected here.
The point that there is error because the decree does not direct specially whether a general or special warranty deed should be made, is not well taken. The defendants can only be required to make a deed with special warranty, and the language of the decree cannot be construed to require them to make a deed with general warranty.
Whether the decree for costs is as it should be or not is a •question that cannot be looked into by this court, as the appeal cannot be supported on any other ground.
The decree complained of will have to be corrected as indicated and affirmed with damages and costs.
The other judges concurred.
Decree affirmed.